Title: Enclosure: James Davenport to John Chester, 16 September 1791
From: Davenport, James
To: Chester, John



Stamford [Connecticut] Sept. 16th Ad 1791
Sir

I am honored by the receipt of your Letter of the 10th Ult. in which you inform me of the request of the Secretary of the Treasury to have as accurate information as possible of the state of Manufactures of every kind in this State & desire me to collect & communicate to you information on the subject from this County. I should have answered you Letter sooner but absence from home prevented.
It is impossible to give you the Minute information you wish, but can generally inform you that domestic manufactures of Woolen Linnen & Cotton have since the conclusion of the war very greatly increased. I believe more than three fourths of that description of Goods used by the Inhabitants are manufactured in that way the fabricks are generally of the coarser kinds but are esteemed much better than those imported of the same degree of fineness & are made at less cost than the price of the imported goods.
A manufacture of Sail Cloth & Coarse Linnen was set up in this Town about two years since by Jno. Wm. Holly; he has not carried it on very Extensively but has manufactured in that period about Eighty peices of Duck of Thirty Eight yards each the price of which has been from Eleven to twelve Dollars per peice. He has also made about 14,000 yards of Oznaburghs & other linnen Cloth the prices at which it sold were various from Forty to Twelve Cents. The manufacture of Nails is also carried on in this Town by Mr. Jarvis. It was begun about five years ago & ten Tons of Nails have been made per year & the same article has been manufactured in the Town of Norwalk for about Three years in greater quantities than in this Town by Burral & Gruman.
I know of no other manufactures but of the domestic kind in this County excepting at Danbury where the manufacture of Linnen & Cotton & Hatts is carried on. Col. Cook I suppose will give you particular information from thence.
I ought to have mentioned that considerable quantities of linnen Cloth which sells for about 20 Cents per yard are made in the domestic way in the County & sold in the southern States.
I shall be glad if this information can be of any service to you & wish I could have been more particular. The subject is important & merits Legislative consideration & it will be peculiarly serviceable to this State if Manufactures are properly encouraged.
I have seen a plan (said to be the plan of the Secretary) for the incorporation of a Company with a Capital of 500.000 Dollars to be imployed in the business of Manufactures & its operations are to be confined to one of the three States next south of this & New Jersey is to have the preference, why is New Jersey preferable to Connecticut for the carrying on such business?
I am with sentiments of esteem   & regard Sir your   most Obdt servant
James Davenport
